Exhibit FOR IMMEDIATE RELEASE TETRA TECHNOLOGIES, INC. REPORTS FOURTH QUARTER 2009 RESULTS February 26, 2010 (The Woodlands, Texas), TETRA Technologies, Inc. (TETRA or the Company) (NYSE:TTI) today announced fourth quarter 2009 results of $0.33 per share, compared to a loss of $0.79 per share reported in the fourth quarter of 2008. Fourth quarter 2009 results include special credits and charges of $21 million of pretax income, or $0.18 per share after tax, the significant components of which are discussed below. Fourth quarter 2008 results include impairments of $54.4 million associated primarily with goodwill impairment and $45.7 million of impairment charges incurred by Maritech for a total of $100.1 million in pretax charges, or $0.91 per share after tax. All financial data in the text portion of this release are reported in U.S. dollars and are before discontinued operations, and all per share amounts are fully diluted. Consolidated revenues for the quarter ended December 31, 2009 were $211.7 million versus $230.4 million in the fourth quarter of 2008.
